UNITED STATES DISTRICT COURT                                   USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                  DOCUMENT
                                                               ELECTRONICALLY FILED
 GREGORY MILLER,
                                                               DOC #:
                            Plaintiff,                         DATE FILED: 5/6/2021

                     -against-                                   1:20-cv-10305 (MKV)

 AUGUST AICHHORN CENTER FOR                                    ORDER OF DISMISSAL
 ADOLESCENT RESIDENTIAL CARE, INC.
 et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a report from the mediator informing the Court that the parties

have reached agreement on all issues in this case [ECF #16]. Accordingly, IT IS HEREBY

ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s calendar if the application to restore the

action is made by June 7, 2021. If no such application is made by that date, today’s dismissal of

the action is with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1

(2d Cir. 2004). All other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                       _________________________________
Date: May 6, 2021                                      MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
